Third District Court of Appeal
                               State of Florida

                          Opinion filed March 29, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1370
                         Lower Tribunal No. 14-12235
                             ________________


                                Amruta Patel,
                                    Appellant,

                                        vs.

                                Nilay R. Shah,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jorge
Rodriguez-Chomat, Judge.

      Carlton Fields Jorden Burt, P.A., and Chris W. Altenbernd and Mariko
Shitama Outman (Tampa), for appellant.

      Law Offices of Daniel J. Tibbitt, and Daniel Tibbit; Duncan Trial & Family
Law, and Michael L. Duncan (Jacksonville), for appellee.


Before SUAREZ, C.J., and LAGOA and SCALES, JJ.

      LAGOA, J.
      Amruta Patel (the “Wife”) appeals from a final judgment of dissolution of

marriage and an order denying her motion to vacate final judgment and for

rehearing and reconsideration. Because the trial court erred in determining that the

Wife did not file a counter-petition seeking any form of relief, we reverse.

I.    FACTUAL AND PROCEDURAL HISTORY

      This is the second time this matter has come before this Court. In Shah v.

Shah, 178 So. 3d 70 (Fla. 3d DCA 2015), this Court reversed the trial court’s entry

of final judgment after finding that the Wife’s due process rights were violated

when the trial court expanded the scope of the scheduled hearing into a final

hearing without proper notice. Id. at 70-71. This Court declined to address any of

the other issues raised on appeal and remanded the matter to the trial court for

further proceedings.

      Following remand, the trial court held a final hearing on April 18, 2016. At

the end of the hearing, the trial court concluded that the marriage was irretrievably

broken and orally ruled:

             There are no marital assets acquired, no marital assets to
             be divided, based on the sworn statement of your
             husband and your statement that you have no proof that
             any such asset has been acquired, therefore there is
             nothing to divide. As to the alimony that you keep
             bringing up, you bring it up over and over, you did not
             file a counter petition. There is no proof provided by you
             that your husband has this substantial living standard that
             you claim he has.



                                          2
       On May 3, 2016, the trial court rendered a written final judgment consistent

with its earlier oral ruling. In its written order, the trial court found that “[t]he only

Petition framing the issues before th[e] Court was the Husband’s Petition for

Dissolution of Marriage as the Wife did not file any Counter-Petition.” The trial

court further found that there were no marital assets because the Wife “was never

able to produce any proof or information regarding any marital assets” and “the

Husband [had] testified that there were no assets that were acquired during the

marriage.” The trial court also denied the Wife’s request for alimony because “the

Wife did not file Counter-Petition seeking any form of relief, she only filed an

Answer.” This appeal ensued.

II.    STANDARD OF REVIEW

       Because the trial court’s final judgment is primarily based upon its finding

that the Wife’s “Reply” did not constitute a counter-petition, we review the legal

sufficiency of the Wife’s pleading de novo. See Jarrard v. Jarrard, 157 So. 3d 332,

337 (Fla. 2d DCA 2015) (“Whether the pleading is legally sufficient in its

allegations of [a] claim, as with all pleadings, is a legal issue reviewed de novo.”).

III.   ANALYSIS

       Although the Wife raises several issues on appeal, we only address here

whether the trial court properly considered the Wife’s counter-petition. The Wife

asserts that the trial court erred in determining that “[t]he only petition framing the



                                            3
issues before t[he]Court was the Husband’s Petition for Dissolution of Marriage”

and in failing to treat the Wife’s “Reply” as a “counter-petition.” We agree. The

trial court’s failure to properly consider the Wife’s Reply as both an answer and a

counter-petition resulted in a multitude of errors, including denying the Wife

mandatory disclosure under Rule 12.285, Florida Family Law Rules of Procedure;1

rejecting the Wife’s request for alimony;2 and denying the Wife equitable

distribution.3

      This Court has stated that “[p]leadings by pro se litigants should only be

defined by their function.” Castro v. State, 201 So. 3d 77 (Fla. 3d DCA 2015)

(citing Haines v. Kerner, 404 U.S. 519, 520–21 (1972)). Thus, as a general rule,

this Court will focus on the substance of the pleading and not its title. Castro, 201
So. 3d at 77; see also Fire & Cas. Ins. Co. of Conn. v. Sealey, 810 So. 2d 988, 992

(Fla. 1st DCA 2002) (“We agree that the true nature of a [pleading] must be

determined by its content and not by the label the moving party has used to

1 See Palewsky v. Fla. Dep’t of Rev., 81 So. 3d 584, 585 (Fla. 3d DCA 2012)
(holding that trial court erred in failing to require mandatory affidavit even without
demonstrated objection by or prejudice to the other party because the requirement
is mandatory and not waivable by either party); see also Salczman v. Joquiel, 776
So. 2d 986, 988 (Fla. 3d DCA 2001) (concluding that “financial affidavits are
required (and nonwaivable by the parties) where there has been an initial or
supplemental request for permanent financial relief”).
2 The trial court’s denial of the Wife’s request for alimony was specifically based

on the trial court’s finding that “yet again, the Wife did not file [a] Counter-
Petition seeking any form of relief, she only filed an Answer.”
3 Indeed, the trial court at the hearing expressed repeated frustration with the

Wife’s questions regarding these matters.

                                          4
describe it.”).

       Based on this Court’s review of the content of the Wife’s pro se pleading

titled “Reply,” it is clear that the Wife intended to plead the equivalent of both an

answer and a counter-petition. The Wife pled the equivalent of an answer by

contesting the Husband’s claim in his petition that there was no marital property,

identifying the Husband’s property, describing his income, and describing her non-

marital “belongings” of “gold, clothes, and utensils,” which the Husband allegedly

took with him to Florida.

       The Wife also pled the equivalent of a counter-petition through her thirty

“Prayers” to the trial court, including a request that the trial court order the

Husband to provide her “shelter,” “monthly maintenance charges” until her

remarriage,       “monthly home rent” until her remarriage, pay her “medical

expenses,” pay her telephone bill, reimburse her for “wedding expenses,” return

her non-marital property, and pay for her lawyer’s expenses.

       Accordingly, based on the substance of the Wife’s pro se pleading, the trial

court erred in failing to treat the Wife’s Reply as both an answer and a counter-

petition. Because we find that the Wife filed a counter-petition, we further hold

that the trial court erred in failing to require the Husband to provide a mandatory

disclosure as required by Rule 12.285.




                                         5
IV.   CONCLUSION

      Based on the foregoing, we reverse the Final Judgment except for paragraph

20 of the Final Judgment, which dissolved the marriage between the parties in the

United States.4 We remand to the trial court for proper consideration of the Wife’s

pro se Reply as both a timely filed answer and counter-petition.5 We also grant the

Wife leave to amend her pleading, if so desired. On remand, the trial court shall

also require the Husband to provide a mandatory disclosure as required by Rule

12.285.

      Affirmed in part as to paragraph 20 of Final Judgment; reversed in part as to

the remainder of the Final Judgment and remanded.




4 On appeal, the Wife agreed that paragraph 20 of the Final Judgment should be
affirmed.
5 We express no opinion on the merits of the Wife’s counter-petition.



                                        6